DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: This claim invokes 112(f) as discussed in the Office Action mailed on 11/20/2020. The prior art fails to disclose or suggest a specific information processing apparatus comprising a control unit in light of specification is a combination of a central processing unit (CPU) or a microprocessor and specific software programs configured to perform control presenting to a user of the information processing apparatus by voice, information that has been transmitted from another user of another information processing apparatus in surroundings of the user, 
	wherein the control unit controls an output unit emphasizes and presents, by voice, specific information among the information which has been transmitted from the another user in surroundings of the user, in accordance with a situation of the user comprising one or more of a fatigue degree of the user, a degree of happiness of the user, a degree of excitement of the user, whether the user is in heavy traffic, or whether the user is being crowded.
Furthermore, the combination of the above limitations with the rest of the disclosed limitations causes the disclosed information processing apparatus distinguishing from the prior art.

Regarding independent claims 19 and 20: these claims are the corresponding method and non-transitory computer readable medium of the information processing apparatus in claim 1 above and allowed under the same reason that applied to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fullam (US 20160080874)
Conliffe (US 20150088500)
Aratsu (US 20140172426 – Cited IDS) 
Sendai et al. (US 20160034251 – Cited IDS)
Koga (US 20120314871 – Cited IDS)
Kemmochi et al. (US 20100246807 – Cited IDS)
Horbach (US 20150249898)
Mehra (US 10555106)
Yasuda (US 10712998)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839.  The examiner can normally be reached on Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L TON/Primary Examiner, Art Unit 2654